Martin, J.
delivered the opinion of the court, The defendants sued as indorsers of Morgan Saul, pleaded the statute of usury of the state of New York—averred that Morgan the drawer of one of the notes and Saul the first endorser, and Saul the drawer and Morgan the first endorser of the other, gave both these notes, after they had been endorsed by the defendants, as second endorsers to the plaintiffs, in the city of New York, in consequence of an usurious loan made to them^y the plaintiff— The loan purporting to be $64,000, while in reality the plaintiff disbursed $58,857 26 only, and charged interest on $64,000—paying only $8,850 in cash and transferring 564 shares of the bank of the United States’ Bank, which the borrowers were compelled to take, instead of $59,431 <50, i. e. at the rate of 105 3-8 per share, when they were worth a great deal less, *409viz, 104 1-8, or thereabouts/ according to the D market price.
Grymes for the plaintiff-—Hennen for defendants.
There was judgment for the defendants, and the plaintiff appealed.
The counsel of the appellee relied on the statute of usury of the state of New York, which declares null and void all notes given on a contract in which interest is taken or stipulated at a higher than the legal interest, which is seven per cent.
The testimony offered by the defendants fully establishes the facts pleaded, and is uncon-tradicted.
It is therefore clear that the plaintiff received the notes sued on, on a contract reprobated by the law of the country in which he made the loan, and consequently he acquired no right thereby, the consideration of the contract being illegal. A contract void in the country where it is made and giving no right there cannot give any elsewhere.
It is therefore ordered, adjudged and decreed that the judgment of the district court be affirmed with costs.